                        Case 1:21-cv-02908-ER Document 16 Filed 04/09/21 Page 1 of 2




         James W. Perkins
         Tel 212.801.9200
         perkinsj@gtlaw.com

                                                                         April 9, 2021

         VIA CM/ECF


         Honorable Edgardo Ramos
         United States District Judge
         United States District Court,
         Southern District of New York
         Thurgood Marshall U.S. Courthouse
         40 Foley Square, Courtroom 619
         New York, NY 10007


                    RE:       Medtronic, Inc. et al v. Walland, Civ. Action No: 1:21-CV-02908 (ER)(OTW)

         Dear Judge Ramos:

                 Together with Maslon LLP (pro hac applications being filed) we are counsel to the
         Plaintiffs in the above-captioned matter which was recently assigned to Your Honor.

                 Last night Plaintiffs filed an emergency application for a preliminary injunction with
         temporary restraining order and request that they be heard at the Court’s earliest convenience. This
         matter concerns written employment agreements that Defendant Joseph F. Walland, Jr. signed with
         Plaintiff Medicrea USA, Corp. (“Medicrea”) for which he served as Chief Executive Officer in
         New York City for substantial compensation and, thereafter, terminated his employment
         relationship. Following Plaintiff Medtronic’s acquisition of Medicrea, Mr. Walland resigned his
         employment and soon thereafter joined a direct competitor in a senior role and in direct violation
         of his agreements with Medicrea. Worse for Plaintiffs, Mr. Walland has disavowed his obligations
         not to compete with Plaintiffs or share their confidential, competitive information, claiming they
         are unenforceable.

                 The parties agreed in the employment agreements that any dispute concerning their terms
         was subject to mediation and arbitration in New York. Plaintiffs have initiated that process as
         provided. They have initiated this case in order to prevent irreparable harm they are facing by Mr.
         Walland working for a direct competitor, and to preserve their rights pending
         mediation/arbitration, including to preserve the status quo to which Mr. Walland agreed in his
         employment agreements with Medicrea. Without a temporary restraining order and preliminary
         injunction Mr. Walland will continue to materially breach his agreements with Medicrea, and, as
         detailed in Plaintiff’s moving papers, continue to divulge Plaintiffs’ confidential, proprietary and
         competitive information to their direct competitor.




Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
                                                                                                         www.gtlaw.com
                      Case 1:21-cv-02908-ER Document 16 Filed 04/09/21 Page 2 of 2

         Honorable Edgardo Ramos
         April 8, 2021
         Page 2

                Mr. Walland was served with the Summons and Complaint on Wednesday April 6, 2021,
         through a legal officer of his current employer, as agreed.

                  We are available to be heard at the Court’s earliest convenience.

                                                                         Respectfully Submitted,



                                                                         James W. Perkins



         cc:      Joseph F. Walland, Jr. (via email)
                  Jason C. Hamilton, Esq. (via email)
                  William Z. Pentelovich, Esq. (via email)
                  Peter C. Hennigan, Esq. (via email)
                  John T. Duffey, Esq. (via email)
                  All Counsel of Record (via ECF)




Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
                                                                                                        www.gtlaw.com
